internal_revenue_service number release date index number ---------------------------------- attn department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-147087-10 date date trust -------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- ------------------------------------------ a b -------------------- -------------------- date1 -------------------- date2 ------------------------- bank ----------------------------- x -- state court ------------------------------------------------- ----------------------------------------------------------------------- dear --------------------------------- this is in response to your letter dated date and subsequent correspondence in which you requested rulings on behalf of trust under sec_664 and sec_4941 of the internal_revenue_code facts the information submitted states that a created trust under a_trust agreement effective date1 a intended to provide b with lifetime annual income of x percent of the principal value of trust through use of an x percent standard charitable_remainder_unitrust plr-147087-10 crut a’s attorney however used a form that created a net_income with makeup charitable_remainder_unitrust nimcrut accordingly trust by its terms limits annual distributions to b to the lesser_of the net_income of trust or x percent of the principal value of trust valued as of the first day of the taxable_year of trust and allows for payments to b of any amount of trust income for such year in excess of x percent of the principal value of trust to make up for previous years in which the net_income of trust was less than x percent a’s attorney acknowledges that inclusion of the net-income with makeup provision was a scrivener’s error and that a intended that trust be an x percent standard crut from the time it was established in addition trust was administered as an x percent standard crut during its initial years while a’s attorney and b served as co-trustees of trust during this time even though income generated by trust was significantly below x percent trust made annual distributions to b of x percent of the net fair_market_value of trust’s assets valued as of the first day of each taxable_year of trust on date2 bank replaced a’s attorney as co-trustee of trust and it was discovered that trust was a nimcrut thereafter bank and b filed a petition in state court seeking authority to reform trust ab initio from a nimcrut to a standard x percent crut all beneficiaries of trust consented to the proposed reformation and state court issued an order approving the reformation of trust ab initio based upon a mistake at the time trust was executed the order was conditioned upon the parties obtaining a favorable private_letter_ruling from the service that the reformation would not disqualify trust as a crut under sec_664 or result in an act of self-dealing under sec_4941 law and analysis sec_664 provides that for purposes of sec_664 a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more that percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust plr-147087-10 sec_664 provides that notwithstanding the provisions of sec_664 and b the trust instrument may provide that the trustee shall pay the income_beneficiary for any year a the amount of the trust income if such amount is less than the amount required to be distributed under sec_664 and b any amount of the trust income which is in excess of the trust amount required to be distributed under sec_664 to the extent that by reason of sec_664 the aggregate of the amounts paid in prior years was less than the aggregate of such required amounts sec_1_664-1 of the income_tax regulations provides that for a_trust to be a charitable_remainder_trust it must satisfy the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust solely for purposes of sec_664 and the regulations thereunder the trust will be deemed to be created at the earliest time that neither the grantor nor any other person is treated as the owner of the entire trust under subpart e part subchapter_j chapter subtitle a of the code relating to grantors and others treated as substantial owners but in no event prior to the time property is first transferred to the trust for purposes of the preceding sentence neither the grantor nor the grantor’s spouse is treated as the owner of the trust under subpart e merely because the grantor or the grantor’s spouse is named as a recipient of the annuity or unitrust_amount sec_1_664-3 provides in part that a charitable_remainder_trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 sec_170 defines charitable purposes with respect to charitable_contributions that are deductible sec_507 defines a substantial_contributor as any person who contributed or bequeathed an aggregated amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person in the case of a_trust the term substantial_contributor also includes the creator of the trust sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 defines self-dealing to include any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a b lending of money or other extension of credit between a private_foundation disqualified_person and a disqualified_person plr-147087-10 c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person or e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 provides that the term disqualified_person with respect to a private_foundation includes a person who is a a substantial_contributor to the foundation b a foundation_manager c an owner of more than percent of i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family of any individual described in sec_4946 b or c e a corporation of which persons described in sec_4946 b c or d own more than percent of the total combined voting power f a partnership in which persons described in sec_4946 a b c or d own more than percent of the profits interest or g a_trust or estate in which persons described in sec_4946 b c or d hold more than percent of the beneficial_interest sec_4946 provides that for purposes of sec_4946 the family of any individual shall include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_4947 provides that split-interest_trusts shall be treated as private_foundations and therefore shall be subject_to the sections applicable to private_foundations a split-interest trust is defined in part as a_trust which is not exempt under sec_501 not all of the unexpired interests in which are devoted to one or more purposes described in sec_170 sec_4947 provides in part that sec_4941 is inapplicable to any amounts payable under the terms of a split interest trust to income beneficiaries example of sec_53_4947-1 illustrates this concept and reiterates that the payment of such income would not constitute an act of self-dealing a person who contributes in excess of dollar_figure to a private_foundation if such amount exceed sec_2 percent of the contributions for the taxable_year in which such a contribution is made is considered a substantial_contributor under sec_507 a substantial_contributor is a disqualified_person under sec_4946 a member of a substantial plr-147087-10 contributor’s family which as defined in sec_4946 includes his children is also a disqualified_person under sec_4946 as the creator of and sole contributor to trust of an amount in excess of dollar_figure a is a disqualified_person under sec_4946 with respect to trust b as a’s son is family of a within the meaning of sec_4946 therefore b is also a disqualified_person with respect to trust under sec_4946 sec_4947 provides that for purposes of sec_4941 and other sections applicable to private_foundations split-interest_trusts shall be treated as private_foundations not all of the interests of trust are devoted to purposes described in sec_170 as some of the interests of trust are for the benefit of the income_beneficiary therefore trust is a split-interest trust within the meaning of sec_4947 and is treated as a private_foundation for purposes of sec_4941 sec_4941 includes in the definition of an act of self-dealing a transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation because b is a disqualified_person and trust is treated as a private_foundation for purposes of sec_4941 a payment from trust to b could potentially constitute an act of self-dealing sec_4947 provides however that the provisions of sec_4947 do not apply with respect to the amounts payable under the terms of a split-interest trust to income beneficiaries because b is an income_beneficiary there is not an act of self- dealing with respect to an amount of income paid to b pursuant to the existing terms of trust trust in its current form is a nimcrut which by definition allows for make-up payments to the income_beneficiary above x percent of the principal of trust to make up for previous years in which the net_income of trust was less than x percent thus in a given year the income_beneficiary could receive less than x percent or more than x percent in any event the amount_paid out to the income_beneficiary would not exceed x percent currently the payments to the income_beneficiary are not subject_to sec_4941 because they are excepted under sec_4947 as reformed trust would provide the income_beneficiary with an annual payment of x percent of the value of trust valued as of the first day of each taxable_year because reformation of trust based on the scrivener’s error will have the effect of increasing the annual amount payable to the income_beneficiary from less than x percent to x percent reformation could give rise to an act of self-dealing under sec_4941 the circumstances presented indicate however that there is no self-dealing and we are satisfied that the signatory parties to trust never intended to create a nimcrut certain evidence supports this intent a’s attorney submitted an affidavit stating that a intended to create a standard five percent crut rather than a nimcrut and the creation of trust as a nimcrut was a scrivener’s error a’s attorney as trustee plr-147087-10 administered trust as a standard x percent crut for the initial years of its existence despite income from trust of less than x percent b stated in an affidavit that on several occasions a simultaneously told a’s attorney and b that a intended for b to receive annual distributions of x percent of trust assets for b’s life and there is no evidence that the income_beneficiary is reducing his own taxes or using the benefit of hindsight in making the change to trust conclusion based solely on the facts and representations submitted we conclude that the judicial reformation of trust from a nimcrut into a standard x percent crut ab initio does not violate sec_664 further the judicial reformation of trust will not adversely affect trust’s qualification as a valid crut under sec_664 so long as within days of the date of this letter trust distributes all amounts to b that should have been distributed to b in prior years under sec_662 a copy of this letter should be attached to trust’s tax_return for the tax_year in which such distributions are made if trust fails to make the required distributions this ruling is null and void we further conclude that the judicial reformation of trust from a nimcrut to an x percent standard crut will not result in an act of self-dealing under sec_4941 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether trust qualifies as a valid crut under sec_664 and the corresponding regulations this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely james a quinn senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
